                                              Case 3:18-cv-01245-SI Document 70 Filed 11/16/20 Page 1 of 5




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        VINCENT KEITH BELL,                             Case No. 18-cv-01245-SI
                                   8                     Plaintiff,
                                                                                            ORDER GRANTING DEFENDANTS'
                                   9               v.                                       PARTIAL MOTION TO DISMISS AND
                                                                                            GRANTING LEAVE TO AMEND
                                  10        SGT. WILLIAMS, et al.,
                                                                                            Re: Dkt. No. 60
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13            On November 13, 2020, the Court held a hearing on defendants’ partial motion to dismiss

                                  14   the corrected fourth amended complaint (“FAC”).           Defendants seek to dismiss the Monell

                                  15   allegations contained in the third cause of action, as well as the sixth cause of action for First

                                  16   Amendment retaliation. For the reasons set forth below, the Court GRANTS the motion and

                                  17   GRANTS plaintiff leave to file an amended complaint. If plaintiff wishes to amend the complaint,

                                  18   plaintiff must do so no later than December 4, 2020. The Court advises plaintiff that if the fifth

                                  19   amended complaint does not cure the deficiencies noted in this order, the Court is not inclined to

                                  20   grant further leave to amend.

                                  21

                                  22   I.       Monell Liability

                                  23            Local governments are “persons” subject to liability under 42 U.S.C. § 1983 where official

                                  24   policy or custom causes a constitutional tort, see Monell v. Dep’t of Social Servs., 436 U.S. 658, 690

                                  25   (1978); however, a city or county may not be held vicariously liable for the unconstitutional acts of

                                  26   its employees under the theory of respondeat superior. See Board of Cty. Comm’rs. of Bryan Cty.

                                  27   v. Brown, 520 U.S. 397, 403 (1997); Monell, 436 U.S. at 691; Fuller v. City of Oakland, 47 F.3d

                                  28   1522, 1534 (9th Cir. 1995). To establish an official policy that would give rise to Monell liability,
                                            Case 3:18-cv-01245-SI Document 70 Filed 11/16/20 Page 2 of 5




                                   1   a plaintiff must allege facts to support one of the following to survive dismissal of its claim: (1) an

                                   2   unconstitutional custom or policy behind the violation of rights; (2) a deliberately indifferent

                                   3   omission, such as a failure to train or failure to have a needed policy; or (3) a final policy-maker’s

                                   4   involvement in, or ratification of, the conduct underlying the violation of rights. Clouthier v. County

                                   5   of Contra Costa, 591 F.3d 1232, 1249-50 (9th Cir. 2010) (synthesizing authorities), overruled on

                                   6   other grounds by Castro v. Cty. of Los Angeles, 833 F.3d 1060 (9th Cir. 2016).

                                   7          The FAC alleges that CCSF had an unconstitutional pattern and practice of misusing the

                                   8   SORT and safety cells, and that CCSF employees were not trained on the SORT and safety cells.

                                   9   The FAC alleges that “in violation of SFSD policy, members of the SORT pinned Mr. Bell against

                                  10   the ground . . . .” and that “[u]pon information and belief, Sergeant Williams, Deputy Bryant, Deputy

                                  11   Bui, Deputy Daly, Deputy DeJesus, Deputy Leung, Deputy Walsh and Deputy Yeung had

                                  12   constructive knowledge that this conduct [misusing the SORT] was unlawful, as Mr. Bell previously
Northern District of California
 United States District Court




                                  13   filed a lawsuit, which remains pending, alleging similar misconduct on behalf of deputies.” FAC

                                  14   ¶ 26. With regard to the safety cells, the FAC alleges “[u]pon information and belief, CCSF has a

                                  15   custom, policy, and/or practice of misusing safety cells to discipline detainees and have previously

                                  16   placed Mr. Bell and other detainees, including pretrial detainees, in safety cells as an act of

                                  17   retaliation and/or discipline.” Id. ¶ 29. The FAC also alleges that “Defendant CCSF’s employees

                                  18   were never trained and/or were not recently retrained in some time prior to extracting Mr. Bell with

                                  19   a SORT and placing him in a safety cell.” Id. ¶ 45.

                                  20          Defendants contend that plaintiff’s allegations are conclusory. The Court agrees. Proof of

                                  21   random acts or isolated incidents of unconstitutional action by a non-policymaking employee is

                                  22   insufficient to establish the existence of a municipal policy or custom. See Rivera v. County of Los

                                  23   Angeles, 745 F.3d 384, 398 (9th Cir. 2014); McDade v. West, 223 F. 3d 1135, 1142 (9th Cir. 2000);

                                  24   Trevino v. Gates, 99 F.3d 911, 918 (9th Cir. 1996); Thompson v. City of Los Angeles, 885 F.2d 1439,

                                  25   1444 (9th Cir. 1989). The FAC does not provide any details regarding other alleged instances of

                                  26   CCSF employees misusing a SORT or safety cell. Plaintiff generally references his earlier lawsuit,

                                  27   filed in 2013, as support for an alleged pattern and practice. However, these conclusory and sparse

                                  28   allegations are not sufficient to show a custom or practice. See Gant v. County of Los Angeles, 772
                                                                                         2
                                            Case 3:18-cv-01245-SI Document 70 Filed 11/16/20 Page 3 of 5




                                   1   F.3d 608, 618 (9th Cir. 2014) (liability may not be predicated on isolated or sporadic incidents; “it

                                   2   must be founded on practices of sufficient duration, frequency and consistency that the conduct has

                                   3   become a traditional method of carrying out policy”); Bauer v. City of Pleasanton, 3:19-cv-04593-

                                   4   LB, 2020 WL 1478328, at *5 (N.D. Cal. Mar. 26, 2020) (“two prior incidents . . . do not show a

                                   5   persistent and widespread custom” (internal quotation marks omitted); see also Sweiha v. Cty. of

                                   6   Alameda, No. 19-CV-03098-LB, 2019 WL 4848227, at *4 (N.D. Cal. Oct. 1, 2019) (five incidents

                                   7   with “markedly different facts” do not show a persistent and widespread custom) (internal quotation

                                   8   marks omitted).

                                   9          Similarly, plaintiff has not alleged sufficient facts in support of a failure to train theory. “A

                                  10   pattern of similar constitutional violations” by untrained employees is ordinarily necessary to

                                  11   establish that the failure to train or supervise is a deliberate policy. Connick v. Thompson, 563 U.S.

                                  12   51, 52 (2011). A local government’s liability under § 1983 is at “its most tenuous,” when the claim
Northern District of California
 United States District Court




                                  13   is based on a failure to train. Connick, 563 U.S. 51 at 61; see also Cornish v. Oakland Hous. Auth.,

                                  14   No. 18-CV-05947-LB, 2019 WL 1746070, at *5 (N.D. Cal. Apr. 18, 2019) (finding allegations from

                                  15   a prior lawsuit “are not enough to plead that the OHA should have been put on notice that different

                                  16   training was required”).

                                  17          Accordingly, the Court GRANTS defendants’ motion to dismiss the Monell allegations and

                                  18   GRANTS plaintiff leave to amend. If plaintiff wishes to pursue a Monell claim against CCSF,

                                  19   plaintiff must be able to allege more than isolated or sporadic incidents; rather, plaintiff must be

                                  20   able to allege “practices of sufficient duration, frequency and consistency that the conduct has

                                  21   become a traditional method of carrying out policy.” Trevino, 99 F.3d at 918.

                                  22          In addition, at the hearing, plaintiff informed the Court that plaintiff requests leave to allege

                                  23   Monell liability under the theory that then-Captain Fisher ratified the unconstitutional actions of the

                                  24   deputies. “To show ratification, a plaintiff must prove that the authorized policymakers approve a

                                  25   subordinate’s decision and the basis for it.” Christie v. Iopa, 176 F.3d 1231, 1239 (9th Cir. 1999)

                                  26   (citations and internal quotation marks omitted). “The policymaker must have knowledge of the

                                  27   constitutional violation and actually approve of it.” Lytle v. Carl, 382 F.3d 978, 987 (9th Cir. 2004).

                                  28   “[W]hether a particular official has ‘final policymaking authority’ is a question of state law. Jett v.
                                                                                         3
                                             Case 3:18-cv-01245-SI Document 70 Filed 11/16/20 Page 4 of 5




                                   1   Dallas Indep. Sch. Dist., 491 U.S. 701, 737 (1989) (quoting, with original emphasis, St. Louis v.

                                   2   Praprotnik, 485 U.S. 112, 123 (1988) (plurality opinion)); see McMillian v. Monroe Cty., Ala., 520

                                   3   U.S. 781, 786 (1997) (“the actual function of a governmental official, in a particular area, will

                                   4   necessarily be dependent on the definition of the official’s functions under relevant state law”); see

                                   5   also Cal. Gov’t Code §§ 26605, 26610; Cal. Pen. Code § 4000. If plaintiff pursues a ratification

                                   6   theory, plaintiff must be able to allege that a defendant with final policymaking authority approved

                                   7   the decisions at issue.

                                   8

                                   9   II.    First Amendment Retaliation
                                  10          Plaintiff alleges that the individual defendants retaliated against him after he filed a written

                                  11   grievance against Deputy Leung for sexual harassment. The FAC alleges that Leung singled

                                  12   plaintiff out for discipline, and that the other individual defendants retaliated by carrying out and/or
Northern District of California
 United States District Court




                                  13   approving the discipline. FAC ¶¶ 58-60. While the FAC alleges that the written grievance is the

                                  14   protected conduct, plaintiff’s opposition suggests that that his initial verbal complaint, in addition

                                  15   to a written grievance, constitutes the protected conduct.

                                  16          “Within the prison context, a viable claim of First Amendment retaliation entails five basic

                                  17   elements: (1) An assertion that a state actor took some adverse action against an inmate (2) because

                                  18   of (3) that prisoner’s protected conduct, and that such action (4) chilled the inmate’s exercise of his

                                  19   First Amendment rights, and (5) the action did not reasonably advance a legitimate correctional

                                  20   goal.” Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005) (footnote omitted).

                                  21          The Court concludes that the FAC does not sufficiently allege a causal link between

                                  22   plaintiff’s protected activity and the retaliatory discipline on the part of each individual defendant.

                                  23   The Court will GRANT plaintiff leave to amend to clarify the nature of the protected conduct (verbal

                                  24   complaint, written grievance, or both), as well as the timeline when the protected conduct and

                                  25   retaliatory actions occurred. In addition, for each individual defendant named in the retaliation

                                  26   claim, plaintiff must be able to allege that the officials intended to take the adverse action out of

                                  27   “retaliatory animus” to “silence and to punish” the inmate – and thus had knowledge of the protected

                                  28   conduct – as opposed to for some other reason. Shepard v. Quillen, 840 F.3d 686, 689-691 (9th Cir.
                                                                                          4
                                            Case 3:18-cv-01245-SI Document 70 Filed 11/16/20 Page 5 of 5




                                   1   2016). Mere speculation that defendants acted out of retaliation is not sufficient. Wood v. Yordy,

                                   2   753 F.3d 899, 904 (9th Cir. 2014) (citing cases).

                                   3

                                   4                                            CONCLUSION

                                   5          For the foregoing reasons, the Court GRANTS defendants’ partial motion to dismiss and

                                   6   GRANTS plaintiff leave to amend. If plaintiff wishes to file an amended complaint, he must do so

                                   7   no later than December 4, 2020.

                                   8

                                   9          IT IS SO ORDERED.

                                  10

                                  11   Dated: November 16, 2020                     ______________________________________
                                                                                      SUSAN ILLSTON
                                  12                                                  United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                           5
